Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 1 of 55
AO 106 a 04/10) Appligavad pay Search Warrant (Modified: WAWD 10-26-18)

____ LODGED ___— RECEIVED
UNITED STATES DISTRICT COURT

‘JUL 9 8 2019 for the

LEAK US. DisTaICT COURT Western District of Washington

Cc
TERN DISTRICT OF WASHINGTON
By DEPUTY

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
Four premises and a vehicle, more fully described in
Attachments A-1, A-2, A-3, A-4 and A-5

Case No. MJII-3Il

Ne ee ee ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Four premises and a vehicle, more fully described in Attachments A-1, A-2, A-3, A-4 and A-5

located in the __ Western __ District of Washington _____, there is now concealed (identifi the

person or describe the property to be seized):

See Attachment B for a List of Items to be Seized.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
Mf property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §§ 2314, 2315,371, Interstate Transportation in Stolen Goods, Sale of Stolen Goods in Interstate Commerce,
and 1956 Conspiracy to Commit these Offenses, and Money Laundering

The application is based on these facts:

v See Affidavit of Special Agent Ariana Kroshinsky, continued on the attached sheet.

[ | Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [ | by pees ee recorded.

 

nae . ——
Applicant’s signature

Ariana Kroshinsky, Special Agent FBI
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the tr 1 of

Date: Vv © 264,

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

oing affidavit by telephone.

    
 
     

Judge's signature

Printed name and title

 

 

 

USAO# 2018R01308
0 Oo DTD UH B&B WD WH =

we wo HN KH KH HP WKH KD NYO =| | ee Re He ee Se ee
oo ~s A oO SF WwW NH S| Oo Oo Oo HS DH HR FP WW HO KF

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 2 of 55

AFFIDAVIT
STATE OF WASHINGTON )
Ss

Nee! ee

COUNTY OF KING

I, Ariana Kroshinsky, having been duly sworn, state as follows:
I. INTRODUCTION
A. Background

1.- This affidavit is made in support of applications for warrants to search the
locations specified below, for evidence of the crimes of interstate transportation in stolen
goods, sale of stolen goods in interstate commerce, conspiracy to commit these offenses,
and money laundering, in violation of 18 U.S.C. § 2314, 2315, 371, and 1956. The
centers of this criminal activity are two pawn shops, INNOVATION BEST and THRIFT
ELECTRO, located in Kent and Renton, Washington (respectively), and a
warehouse/office space in Kent. |

2. Tama Special Agent with the Federal Bureau of Investigation (FBI), and
have beensince January 2018. I am currently assigned to the Seattle Field Office, to a
squad that covers transnational organized crime with ties to the Eastern Hemisphere. My
training and experience includes investigations of federal criminal violations, including
organized crime, internet-based crimes, money laundering, and transportation of stolen
property. I have attended the FBI Special Agent Training Course, and I have participated
in several internet crime investigations. Prior to joining the FBI, I was employed by the
U.S. Department of State, where I specialized in Eastern European affairs.

3. The facts in this affidavit come from my personal observations, my training
and experience, information obtained from other federal agents, from local police officers
and retail Loss Prevention Officers, interviews of cooperating witnesses, reviews of
documents and records related to this investigation, and communications with others who
have personal knowledge of the events and circumstances described herein. Because this
Affidavit is submitted for the limited purpose of establishing probable cause in support of

Affidavit of Special Agent Ariana Kroshinsky — | UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Co JD HD A BH W HO

NO Db WN HY NO NN NY NN NO HS HK SB SY HS SF FS ES SS
eo NI DBD OH FP WD HY KH COD OO Ce DQ HD A BP WO WH —| OS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 3 of 55

the application for a search warrant, it does not set forth each and every fact that I or
others have learned during this investigation. I have set forth only the facts I believe are
necessary to establish probable cause to believe that evidence, fruits and instrumentalities
of violations of the crimes set forth in Paragraph 9 will be found at the locations set forth
in Paragraphs 10-14. .
B. Case Summary

4. This investigation has revealed that two pawnshops, INNOVATION BEST
(located in Kent, Washington) and THRIFT-ELECTRO (in Renton, also known as BUY-
TRADE and BY-TRADE), and their employees, have been paying cash for stolen
property, buying from shoplifters who primarily steal from brick and mortar retail stores
(Home Depot, Lowes, Fred Meyer, etc.), from delivery drivers who stole from
Amazon.com, and from drug addicts and drug users. Members of the conspiracy transport
the stolen products from these two pawnshops to a warehouse in Kent, Washington, from
which the products are transported by the United States Postal Service (USPS), United
Parcel Service (UPS), and other mail carriers, at times estimated to be in bulk shipments
valued at more than $5,000. The products are stored in Kent or in Amazon.com
(hereafter, “Amazon”) fulfillment centers located outside the state of Washington, and
are sold in interstate commerce via Amazon’s website using seller names such as
“Bestforyouall” or Freeshipforyou.” Amazon has disbursed funds back to bank accounts
under the control of members of this conspiracy, which bank accounts are used to
promote the carrying on of the criminal activity under investigation. These funds also
appear to be used to conceal the nature of the unlawful activity, by making the pawn
shops appear like a legitimate business, when in fact the pawn shops are front enterprises
for the conspiracy, and are permeated with fraud and conduct virtually no legitimate
business beyond buying and re-selling stolen property. The value of property involved in
this case has reached well into the millions of dollars since this criminal activity began,

which is estimated to be during the years 2013-2014.

Affidavit of Special Agent Ariana Kroshinsky — 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 9810!

(206) 553-7970
Oo fe IN HD A FSF WY LH

NM BM BD DY BD DN DN DD DD eet
eo sa BD UH FF WY KH CO OPH HN DH FP W YH KF CS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 4 of 55

5. ALEKSANDER PAVLOVSKIY (DOB: 03-24-1975) is considered the
leader of this conspiracy. Washington State Department of Revenue (DOR) records show
PAVLOVSKIY as the “governing” person for THRIFT ELECTRO, INNOVATION
BEST, and EURODEALS, LLC. He is listed on Amazon records as the account
holder/operator on two businesses which sell products on Amazon, “Farless Wholesale,”
and “RT Trading, LLC.” He is also listed as the account holder on all bank accounts to
which Amazon sends payment for the items sold in this conspiracy. Based on
surveillance and pole cameras in this case, investigators and I] have also determined that
PAVLOVSKIY routinely arrives at the INNOVATION BEST retail store in Kent early
on Friday mornings, where he personally loads property and transports it to the Kent
warehouse. PAVLOVSKTIY is Ukrainian by birth and entered the United States as a
refugee in November 2000 with his wife Nadezhda PAVLOVSKAYA and their children.
He was naturalized in the United States in September 2011 and is a US citizen.

C. Washington State Laws, Pawn Shop Operations, and Terms

6. Pawn shops in Washington State are governed by the Revised Code of
Washington (RCW), Chapter 19.60, titled “Pawnbrokers and Secondhand Dealers.”
RCW 19.60.020 imposes a “duty to record information” on pawnshops operating in
Washington. This law states, “Every pawnbroker and secondhand dealer doing business
in this state shall maintain wherever that business is conducted a record. . .” of the
following information:

e The signature of the person with whom the transaction is made;

e The date of the transaction;

e The name of the person or employee or the identification number of the person or
employee conducting the transaction;

e The name, date of birth, sex, height, weight, race, and address and telephone
number of the person with whom the transaction is made;

Affidavit of Special Agent Ariana Kroshinsky — 3 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

{206} 553-7970
oOo eo SDN UT FF WY YH

mM PO DN KO KN DN DD BD RDO Oe ee ee
Oo tN BN UN BP WD HB KH CO CO CO aS HD A BR WO LP = S&S

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 5 of 55

A complete description of the property pledged, bought, or consigned, including
the brand name, serial number, model number or name of the item;

The price paid or the amount loaned;

The type and identifying number of identification used by the person with whom
the transaction was made, which shall consist of a valid driver's license or
identification card issued by any state or two pieces of identification issued by a
governmental agency, one of which shail be descriptive of the person identified.
At all times, one piece of current government issued picture identification will be
required; and ,

The nature of the transaction, a number identifying the transaction, and name and

address of the store purchasing the item.

7. Terms Used in this Affidavit

(a) “LeadsOnline” is a database used by pawnshops in Kent, Auburn, Renton, .
and other Washington cities, to record the above data. LeadsOnline is an
internet-based system, requiring the use of computers to input the data. Auburn
Police detectives used LeadsOnline during this investigation. Although not
required by Washington State law, investigators learned that pawnshop clerks
involved in this conspiracy took photographs of many items pawned, which
photos were uploaded into LeadsOnline. Accordingly, references within this
affidavit to photographs examined by police refers to photos in LeadsOnline.

(b) Anti-theft stickers are placed on products by retailers to deter theft and
prevent the resale of retail property.

(c) “Spider Wire” or spider wrap is a theft deterrent placed on high value, high
theft items in retail stores. It is typically a black wire around all four sides of a
box, attached in the middle to an electronic device. Spider wrap is removed by
store employees at a cash register when a legitimate purchase is made, or else a

sensor will set off an alarm when the wrapped item is exiting a store. Items still

Affidavit of Special Agent Ariana Kroshinsky — 4 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co 1 DW HO FP W WHO —

wy bw WH HN HH PO HD ND HN HR HB Re = Se Se
oN DB UN F&F WH NH KH CO OO BH NT HD A FP WH HBO KH CO

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 6 of 55

wrapped in spider wrapped outside a retail store are indicative that the items

are most likely stolen.

8. Background about pawnshops. Auburn Police detectives involved in this
case have spoken to dozens of pawn shop managers and employees, and have visited
dozens of pawn shops, during their careers. They have learned that pawn shops which
operate legally usually purchase used items and re-sell them on store shelves in retail
shops that are open to the public. Many pawnshops conduct "No Buy" checks to see if the
seller is on a police “no buy” list, indicating the seller has been recently convicted of drug
and/or theft crimes. If a pawn shop believes a fake ID or stolen property is being
presented, they will deny the transaction. Used items have values which have depreciated
over time, making a twenty cents on the dollar exchange reasonable. Pawnshops
operating legally do not purchase items which have anti-theft stickers or spider wrap still
on the packaging, because these are indicia of stolen property. People who legally pawn
or sell items to a pawn shop usually sell items which are used and not new in the box.

Il. CRIMES UNDER INVESTIGATION AND LOCATIONS TO BE
SEARCHED

A. Crimes Under Investigation

9. For each property, I am requesting a warrant to seize documents, records,
computers and electronic devices, currency, retail products that are new and in original
packaging, and other items, specified in Attachment B, that constitute evidence, fruits,
and/or instrumentalities of the following crimes:

18 U.S.C. § 2314 (Transportation of stolen goods in interstate commerce);
18 U.S.C. § 2315 (Sale of stolen goods in interstate commerce);
18 U.S.C. § 371 (Conspiracy); and

18 U.S.C. §1956 (Money laundering).

Affidavit of Special Agent Ariana Kroshinsky — 5 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo SN DH HO BP WO LO

wo NY NY VY NY NY NY DN NO HB HB Be Se RB eRe ee ee eS
eo ND HH FP WO YN KY DOD OO fF AD NH A FR WW HO KH OS

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 7 of 55

B. Locations to be Searched

Location 1: INNOVATION BEST (Business Premises)
25628 and 25630 102nd Pl SE, Kent, Washington

10. Location 1 (INNOVATION BEST) is located at 25628 and 25630 102™4 Pl
SE, Kent, Washington, and consists of two adjoined units within a multi-business, strip-
mall complex, further described in Attachment A-1. INNOVATION BEST first
registered an account with LeadsOnline on January 18, 2017, using an address of 25616 —

102™ Place SE, Kent, which is in the same retail complex as Location 1.

Location 2: INNOVATION BEST (Storage and Office Premises):
22710 72" Avenue South, Suite 109, Kent, Washington 98032

11. Location 2 is a storage facility and adjacent office premises, further
described in Attachment A-2. According to Washington State Department of Revenue
(WA-DOR) online records, the WA-DOR issued a business license for
“INNOVATIONBEST” (all one word) on December 13, 2016. The only governing
person listed for this business is “Alex YPAVLOVSKIY,” and the WA-DOR website
lists Location 2 as both the “Location Address” and “Mailing Address” for
“INNOVATIONBEST, LLC.”

Location 3: BUY-TRADE/THRIFT-ELECTRO (Business Premises):
20 Southwest 7 Street, Unit J, Renton, Washington 98057

12. Location 3 is one unit within a single-story, retail strip mall, further
described in Attachment A-3. According to Washington State Department of Revenue
(WA-DOR) public records for Thrift-Electro, the WA-DOR first issued a business license
for THRIFT-ELECTRO, INC. on December 15, 2017. The only governing person listed
for this business is “Alexandr PAVLOVSKIY.” The WA-DOR website lists two separate
addresses for THRIFT-ELECTRO, INC: a “Location Address” of 1171 Kirkland Avenue
NE, Renton, WA 98056, and a “Mailing Address” of 22710 72"! Avenue South, Suite

109 Kent, WA 98032 (this mailing address is the storage/office premises of

Affidavit of Special Agent Ariana Kroshinsky — 6 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Se IND nH FP WD WF

PO bh DH KH NH NHN KH LH WY HK HS KS KH eS KF FSF Fe eS
oo tN DH ON SF WH KY SH CO OO On HD A FB WH YN KH CO

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 8 of 55

INNOVATION BEST, Location 1, above). Buy Trade first registered an account with

LeadsOnline on July 16, 2013, under the name “Buy Trade, LLC,” listing a “contact” of

Alexsandr Pavlovskiy. Thrift Electro’s business license states: “By Trade,” 20 SW 7th St,

Suite J, Renton, Washington.”

Location 4: The residence of ALEKSANDR PAVLOVSKIY: 30323 — 110" Place
S.E., Auburn, Washington 98092

13. Location 4 is a two-story, single family residence, further described in
Attachment A-4. King County Assessor records show Location 4 was purchased by
“ALEKSANDR” PAVLOVSKIY and NADEZHDA PAVLOVSKAYA on June 1, 2018
for $450,000. These records indicate Location 4 is a four-bedroom, single-family home
built in 1999,

14. Vehicle 1: Vehicle 1 is a Grey, Mercedes Benz, “Sprinter” model transport
van, Washington State license plate number C20127G, VIN # WD4PE8DD8GP234633.
According to Washington State DOL records, the van is registered to THRIFT
ELECTRO at the address of Location 3.

Il. SUMMARY OF INVESTIGATION
A. The Auburn Investigation Begins: Summer 2018.

15. JW Logistics Employee Muthana Haidar. In July 2018, Auburn Police
Detective Eric Mattson was reviewing LeadsOnline data when he noticed that Muthana
Haidar had made 57 pawn shop transactions between February and July 2018. Of the 57
transactions, 48 took place at INNOVATION BEST. The property Haidar sold included
new, in the box electronics, household goods, gaming systems, computer products, tools,
kitchenware, sporting goods, and sewing machines, which Auburn police valued at
several hundred thousand dollars. Per LeadsOnline, Haidar received a total of $27,714 for
the items he sold to INNOVATION BEST, as well as $2,305 from two other pawnshops,
Cash America and Gold-Silver Traders, for a grand total of $30,019. |

16. Detective Mattson contacted Amazon Loss Prevention Officers (LPO’s),

who confirmed that Haidar was employed by JW Logistics (JWLO) as a truck driver, and

Affidavit of Special Agent Ariana Kroshinsky — 7 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Oo sa NWN On FP WH NY

NO NO BD PO KO PDO KN KD NRO RR By RR Re SO See
oo sa DH OH FF WD NY | DS OO Se DH NH FP WW HO | S&

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 9 of 55

was contracted with Amazon out of their Kent, Washington warehouse (called BFIS5).
Amazon LPO’s began an internal investigation into Haidar and determined that Haidar
had been stealing property from Amazon customer returns, which he picked up from Sea-
Tac airport and when he was delivering orders to the US Post Office. On August 3, 2018,
Amazon LPO’s interviewed Haidar at the Kent/BFI5 warehouse. When confronted,
Haidar initially said he did not know about the thefts. After being confronted again,
Haidar replied, "I can pay back." When asked what he meant by "pay back," Haidar
would not elaborate. By reviewing Amazon delivery records, customer reports of lost
property or property never delivered, and LeadsOnline data, detectives and Amazon
LPO’s determined that all the property Haidar had sold to INNOVATION BEST had
been stolen from Amazon deliveries. Haidar was arrested and booked into jail for this
offense, but was released at the request of Auburn Police so as not to disrupt the larger
investigation. He was not offered any promises or benefits to gain his release, and
officers have not contacted him since his release, pending completion of this
investigation.

17. JW Logistics Employee Abbas Zghair. In August 2018, Amazon LPO’s
contacted Auburn police about a second employee of JWLO, Abbas Zghair, who Amazon
estimated had stolen around $100,000 in property. The LPO’s reported that Zghair and
Haidar had possibly been living together, and they theorized that the two may have been
working together as a team when committing the thefts. Amazon LPO’s reported Zghair -
committed these thefts using the same method as Haidar, by focusing on Amazon returns
picked up from Sea-Tac airport and deliveries to the US Post Office. According to
LeadsOnline, police found Zghair had conducted 60 transactions at INNOVATION
BEST between February 7, 2018 and July 7, 2018, and had sold around $100,000 worth
of property, including personal electronics, household goods, gaming systems, computer
products, sporting goods, etc., all of which was new and in its original packaging. Zghair
received $19,306 from INNOVATION BEST for the stolen Amazon property.

Affidavit of Special Agent Ariana Kroshinsky — 8 UNITED STATES ATTORNEY
USAO#¥ 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Co SD Om Fe W NY

os DN UN FR WY NY KH CO OO OH HD DA FP WY HH | S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 10 of 55

18. Peter Shalhoob. Separate from the Haidar/Zghair investigation, in August
2018, a Fred Meyer Organized Retail Crime (ORC) Investigator, Maria McGuiness,
contacted Auburn Police Detective Dave Lind, and advised him Fred Meyer LPO’s in
Kent, Washington had identified Peter Shalhoob as stealing a large number of items from
that store, and it appeared to be related to ORC. McGuiness stated Shalhoob was stealing
large volumes of Oral B tooth brushes, Fire Alarms, Zyrtec allergy medication, and other
items. On August 8, 2018, Auburn detectives interviewed Shalhoob, who admitted he
was using heroin and stole in order to fund his drug habit. Shalhoob explained that he
shoplifted items from local businesses such as Fred Meyer, Lowes, Home Depot, and
Walmart, and sold the items to INNOVATION BEST (Location 1).

19. | When detectives asked if he had ever been directed to steal a certain
product, Shalhoob responded that on one occasion, he stole Zyrtec (allergy pills) 30 count
bottles and attempted to sell them INNOVATION BEST. The clerk told him they did not
want 30 count bottles, but would purchase 70 count bottles if he brought them in.
Shalhoob then stole several bottles of 70 count Zyrtec, which the clerk then purchased.
Detectives checked LeadsOnline, which data corroborated Shalhoob’s statement,
showing that on July 26, 2018, INNOVATION BEST purchased 70 count bottles of
Zyrtec from Shalhoob, along with Crest Strips, Claritin, Oral B toothbrushes, and Carbon
Monoxide Alarms. During that transaction, Shalhoob received $180.00 from
INNOVATION BEST.

20. Detectives reviewed all transactions made by Shalhoob over a thirty-day
period (July 14 to August:13, 2018), and found that Shalhoob had been to
INNOVATION BEST sixteen (16) times during that 30 day period, receiving a total of

‘$1,835.00 in cash for selling products. On average, he was paid thirty-two cents for every

dollar of full retail value for the items he sold, based on detective research and estimates.
On August 13 alone, LeadsOnline indicated that Shalhoob sold a Sonicare toothbrush,
four boxes of “Alli” brand weight loss capsules, a Braun Thermoscan, and a box of Crest

Whitestrips. Doing online research of third party retailers such as Ebay, and primary

Affidavit of Special Agent Ariana Kroshinsky — 9 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo SH HD HH BP WH NH

Pm Bw BO NO HD RD DD ND ORO OO eee
ost DH UH HH WD HO &H§ SF Oo OH ~ HH NH F&F WW NHN = OS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 11 of 55

retailers such as Target and Walmart, detectives determined that the total (average) retail
price for all the items Shalhoob sold to INNOVATION BEST on August 13 was $538.43.
According to LeadsOnline, Shalhoob received $75.00 for these items.

21. One day sales at INNOVATION BEST and THRIFT ELECTRO. In
order to obtain a better idea of daily transactions for the two pawnshops under
investigation, Auburn detectives examined LeadsOnline data for all transactions at these
two locations occurring on one day chosen at random, August 13, 2018. Detectives
determined that on August 13, INNOVATION BEST logged 31 total transactions and
paid $3,958.00 to sellers. Detectives determined that all but two of the items were new,
unused, and still in original packaging. Using an average online price, detectives
determined these products retailed new for an average (total) of $15,611.36.
LeadsOnline data also showed that THRIFT-ELECTRO had logged 11 transactions and
paid $891.00 to the sellers on August 13. All of the items sold appeared to be (based on
LeadsOnline photos) new, unused, and still in original packaging. Using an average
online sales price, detectives found that these products retailed new for an average (total)
cost of $2,708.07.

B. Controlled Sales to INNOVATION BEST: August-September
2018.

22. Controlled Sale #1: August 24, 2018: Failing to Log Serial Numbers.
In August and September 2018, Auburn detectives and Fred Meyer and Home Depot
LPO’s conducted a series of controlled sales to INNOVATION BEST to assess whether
employees would overlook pawn shop laws and regulations. The first controlled sale
occurred on August 24, 2018, using a NEST brand thermostat provided by Home Depot
LPO’s, with an average retail value of between $220 and $250. The NEST was marked
with a manufacturer’s serial number, visible from outside the box, and was still wrapped
in the store packaging, obviously never having been opened. On August 24, Home Depot
LPO Henry Roland entered INNOVATION BEST and was greeted at the front

window/counter by a female clerk who was later listed in LeadsOnline as “Tanya.” When

Affidavit of Special Agent Ariana Kroshinsky — 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo © NA WN F&F WO WH KH

Mm NO NO NY YN PD PPO DO RRR Be RB OOO eS ele
oo sn KN NN HR WY HY KH CO OO CO HYD DH A FP WW LH = SS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 12 of 55

Roland offered to sell the NEST, the woman offered him $60. He attempted to get $80,
but the woman refused. After Roland agreed to $60, the woman asked to see his
identification. After viewing his ID, the woman told Roland the photo did not look like
him, and she said she did not think it was him. Roland reported that the female completed
the transaction anyway, giving him $60 cash. Detectives later checked LeadsOnline and
found the transaction listed as #8378, occurring at 12:44 p.m. Detectives noted that the
NEST serial number was not listed in LeadsOnline as required by RCW 19.60.020, and
which logging would aid law enforcement in tracking the item.

23. Controlled Sale #2: August 28, 2018: Ignoring Anti-Theft, No-Resell
Stickers. On August 28, 2018, detectives conducted another controlled sale to
INNOVATION BEST. Fred Meyer LPO’s provided three, brand new, in the box, Oral B
electronic toothbrushes, with an average total retail value of $208.97. One of the
toothbrushes had an anti-ORC sticker on it that read, "Thank You For Buying @ Fred
Meyer, If found for resale elsewhere cali 1-800-689-4609." LPO Roland conducted the
controlled sale, entering INNOVATION BEST and selling the three toothbrushes for $40
cash. After the sale, Roland informed Auburn police that he dealt with the same female
clerk as on August 24. Roland reported that the clerk did not seem to care about the anti-
theft sticker placed conspicuously on the toothbrush. The $40 was given to Fred Meyer
LPO’s to offset the cost of the investigation. Detectives checked LeadsOnline and found
the transaction had been logged under transaction# 8473. Detectives also checked an
online sales website (“Offerup”), and found several Oral B Power models for sale at $75
each. This controlled sale corroborated the illicit nature of INNOVATION BEST, whose
employees should know that it is not reasonable for a person to sell three toothbrushes for
a total of $40 (vs. the total value of $208.97), when they could sell the same items on a
website like Offerup for $75 each.

24. Controlled Sale #3: August 30, 2018: Directing Sellers to Purchase
Specific Products, and Failing to Check ID. On August 30, Fred Meyer LPO Roland

entered INNOVATION BEST with three packages of “30 count” Zyrtec allergy

Affidavit of Special Agent Ariana Kroshinsky — 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO YD HD HW FP WW NY

NY bBo NO HN NN WH NY NN N Hw HS HFS HS FEF Re ORO
oo sn DN OO Be WD NH SH So Oo OH HS KN OT UB ULBOULULNOULULrE CUD

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 13 of 55

medication. As he approached the door, Roland observed a male and female enter the
store ahead of him and approach the counter before him. Detectives later identified the
female as Tabernay Simon, and found the transaction logged on LeadsOnline. Simon
presented a foil-lined bag full of Allergy medication, thermometers, and other new, in the
box retail items. It is common for shoplifters to hide merchandise in foil-lined bags, as it
is believed that this helps bypass security sensors at the doors. As the female clerk told
Simon how much they would pay her, the male stepped up to the window, removed
additional items from inside his coat, and asked if he could sell the items. Roland
observed that the male’s items were similar to what the female presented. The male
agreed to sell the items and the clerk came to the window with two bundles of money,
one for the female and one for the male. Roland noted that the male never produced an ID
for the clerk to check, nor signed any paperwork, as required by RCW 19.60.020. The
female signed all paperwork.

25. After the couple left, Roland presented the “30 count” Zyrtec packets to the
clerk, who told him that she would not buy them, but wanted “70 count” packets instead,
just as in Shalhoob’s case. Roland left the store, waited approximately fifteen minutes,
and returned with three, “70 count” Zyrtec packets, valued at $34.99 each. Detectives
surmised that the fifteen minute time period would be long enough for a shoplifter to visit
a nearby retail store, but too short for anyone to legitimately acquire pills and quickly re-
sell them. The clerk gave Roland a total of $13 cash for the $104.97 worth of Zyrtec. This
transaction corroborated the illicit nature of INNOVATION BEST, whose employees
should have known that no reasonable person would return in under twenty minutes, after
being denied a sale, with several bottles of brand new, “70 count” pills valued at more
than $100, and sell them for $13.

26. Controlled Sale # 4: September 4, 2018: Ignoring Anti-Theft, No
Resell Stickers. The fourth controlled sale occurred on September 4, 2019. During this
transaction, detectives placed anti-theft/anti-re-sell stickers on three brand new, in the

box, Oral B Toothbrushes to see if INNOVATION BEST clerks would deny the sale.

Affidavit of Special Agent Ariana Kroshinsky — 12 NITED STATES ATTORNEY:
TEWART STREET, SUITE
USAO# 2018R01308 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © SN HD mA FF WH NH

mo bw LH NH WH NH HY HN KK YS Se ee ee eS eS eS
oo sD Nm FP WO KH KH CO OO OO HN HD NH BR WD WH | S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 14 of 55

The stickers read "Thank you for buying @ Fred Meyer, if found for resale elsewhere call
1-800-689-4609." Retailers place these stickers on commonly stolen items in order to
thwart theft and resale. The stickers are bright white, black, and red and are
approximately the size of two quarters. When looking at the product, they are very
visible. The transaction took less than five minutes. Roland stated the clerk, identified in
LeadsOnline as “Tanya,” said nothing about the stickers and purchased all three items for
$34. Detectives and LPO’s determined that the total retail value of the items was _
$215.97, had they been sold at Fred Meyer.

27. Controlled Sale #5: September 5, 2018: Ignoring “spider wrap.” On
September 5, 2018, detectives and LPO’s conducted another controlled sale of new tools:

a new, in the box, 4-tool combo back of Milwaukee tools valued at $429.99; a new, in the

|| box Milwaukee PVC pipe shearing tool, valued at $139.99; and a new, in the box

Milwaukee cordless hand saw valued at $149.99. Detectives determined that the total
retail value for these items was $719.97 if sold in Home Depot. The cordless hand saw
was still wrapped in an anti-theft "spider wrap." Roland and an Auburn police detective,
dressed in plain clothing, entered INNOVATION BEST with the three items, including
the spider wrapped item. The female clerk accepted all three items, giving Roland $155
cash. Roland and the detective watched the clerk take the still-spider-wrapped item to the
back store room of INNOVATION BEST. The clerk made no mention of the security
device on the tool, and completed the transaction without discussing it. Detectives
reviewed the transaction log and found it listed under transaction #8646. This transaction
corroborated the illicit nature of INNOVATION BEST, as its employees were willing to
buy new, in the box products still wrapped in anti-theft spider wrapping.

Cc. LeadsOnline Transaction Data and High Volume Sellers

28. Auburn Detectives obtained LeadsOnline data for three business entities:
INNOVATION BEST, THRIFT ELECTRO, and BY-TRADE (in LeadsOnline it was
listed as “BUY-TRADE”) for October 2013 to May 23, 2019. According to LeadsOnline,

Affidavit of Special Agent Ariana Kroshinsky — 13 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN DO A FP WD NO

oN TO UN Be WD YY YF S&S OO Be HD DH FP WH YO | CS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 15 of 55

during this time period, the three businesses paid $4,125,490.13 to sellers who sold
47,536 separate items. Some of the highest volume sellers were: (a) Andrea Phillips, who
received $57,988 in 1182 separate transactions at INNOVATION BEST. She also
received $35,958 from THRIFT-ELECTRO in 176 separate transactions; (b) Todd
Sherman, who received a total of $37,081 in 240 separate transactions at INNOVATION
BEST; (c) Maranda Hovey, who received $61,196 from THRIFT-ELECTRO in 525
separate transactions. Approximately fifty different sellers have received over $10,000 at
these pawnshops during this timeframe, and several hundred sellers have received well
over $1,000 each.

29. Myo Aung. In September 2018, Auburn Detective Mattson was reviewing
LeadsOnline data regarding the pawn history of Myo Aung. He noticed that between June
12, 2018 and September 20, 2018, a period of 100 days, Aung sold property to
INNOVATION BEST on 88 of those days. The property sold by Aung was all brand new
and in its original packaging, and consisted of items such as allergy medication, razors,
electric toothbrushes, smoke detectors, hair treatment shampoo, LED lights, pain
medication, ink cartridges, small electronics, small kitchenware items, teeth whitening
strips, water filters and other items an individual could find in retail stores. According to
LeadsOnline, the property sold by Aung had a retail value of approximately $40,000, yet
Aung received $9,665 in payments from INNOVATION BEST. LeadsOnline also
recorded that Aung had sold property at a pawn shop called “Make a Deal,” in Kent,
Washington. LeadsOnline data showed that the clerk who handled the transaction at
“Make a Deal” was Alexander Sorochuk, who detectives knew used to work at
INNOVATION BEST (based on LeadsOnline data and business records). Sorochuk had
been the INNOVATION BEST clerk who handled many of the transactions with Haidar
and Zghair. The property sold by Aung to “Make a Deal” was similar to the products
Aung had sold to Innovation Best.

30. On June 12, 2019, Myo Aung was arrested at a Renton Fred Meyer for theft

of more than $800 worth of supplements, allergy medication, and other items. These are

Affidavit of Special Agent Ariana Kroshinsky — 14 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co fe SN UH FF WY NH

NY BB Ww YM PH bw HY BD ROR ee ee eo eo
CDA A BOS Sf SS wo wm AKIN A A Rw WH 2B Ss

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 16 of 55

the same types of products he had been selling to INNOVATION BEST for the past year.
During his interview with Fred Meyer LPO’s, Aung admitted using heroin and
methamphetamine, and acknowledged he had been arrested several weeks before at the
Kent Fred Meyer. Aung told the LPO’s that he had been selling stolen property at a pawn
shop “near the Renton Fred Meyer,” and to a “Russian” who he only knew as “Alex.”
The Fred Meyer in Kent is located approximately two miles from Location 1.

31... May Khello. On February 25, 2019, Detective Mattson responded to a
Safeway store in Auburn, Washington, in response to an alleged robbery. A female
suspect who had identified herself as Narwaz F. Khello was in custody and had agreed to
speak with detectives. Mattson was familiar with Narwaz Khello and had been tracking
multiple sales she had made of retail items such as Masterlocks, Oral B toothbrushes,
creams, and other items, to INNOVATION BEST. Mattson determined that the female
was actually May F. Khello, who agreed to provide a Mirandized statement. Khello
reported that she and two female friends had been committing thefts at several stores in
King County for the past several months. Though Khello was not willing to provide the
names of her friends, Mattson later contacted her mother, Almaza Kadur, who provided
the first names of the friends as “Mercedes” and “Cashmere.” Using LeadsOnline,
Mattson was able to identify the two as Mercedes Renfro and Cashmere Shabazz. Khello
stated she had been using her older sisters’ driver's license to sell the stolen property
because she was under eighteen.

32. Khello told police that her group targeted Fred Meyer stores and focused on
stealing vitamin supplements, allergy medications, locks, electric toothbrush heads, hair
products, skin cream, and makeup. Khello said they would take the stolen property to a
shop in Kent run by "Russians," who would “buy everything they had.” Khello could not
provide the name of the shop, but said it had a sign in front that said, "Gold and Silver."
She described the location as being next to a "nail salon and a bar." Her description was
consistent with Location 1; INNOVATION BEST is located in between a nail salon and

“Carriage Bar & Grill,” and has a "Gold & Silver" sign affixed to the building above its

Affidavit of Special Agent Ariana Kroshinsky — 15 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO co SYN BD WD FF WD HY

eo ss DN Fe WD DY KH CO OO CO HYD DB DW FP WD HO KH CO

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 17 of 55

entry door. When Mattson asked Khello if the individual who purchased the stolen
property ever asked how it came into her possession, she replied, "No, they never ask
anything.” When asked if she ever told employees of INNOVATION BEST that the
property she was selling was stolen, she replied, "No, you would never tell them that, but
they know it's all stolen, how could you not know? You should see all the stuff people
bring in that place and it’s all stolen.”

33. According to LeadsOnline, the transaction history of Khello, Renfro, and
Shabazz showed the following sales by each woman at INNOVATION BEST:

 

 

 

 

Seller Transactions Amount Received
May Khello 27 $2,243
Mercedes Renfro 125 $13,966
Cashmere Shabazz 37 $2,475

 

 

 

 

 

Mattson noted that most transactions occurred on the same date and time for all three
women. LeadsOnline data also corroborated Khello’s statement, showing that property
sold by the trio consisted of the same products Khello had described during her interview.
34. R.D. On June 5, 2019, I interviewed a cooperating witness identified as
RD, together with Auburn Detectives and an Assistant United States Attorney. RD agreed
to provide a statement without Miranda rights and with no promises, although he was
informed that he was not a target of this investigation. RD informed us that he had
worked for Boeing for 23 years, after which he had fallen on hard times, eventually
becoming addicted to heroin. In order to feed his heroin habit, RD turned to pawning
items. RD informed us that he had heard about pawnshops operated by “The Russians,”
who would buy things, “‘no questions asked.” In 2018, RD visited the parking lot of
Location 1 and found a man who RD described as a white male with short blonde hair
and blue eyes. The man asked RD if RD possessed a valid Washington state
identification. When RD said he did, the man asked him to sell some items inside
Location 1. RD sold between three and five K&D brand automotive air filters, which RD

Affidavit of Special Agent Ariana Kroshinsky — 16 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo YD NWN UF BP WH YH

BO pO HD YH KH LH KN HO NO HK | Se Re RE RB Re ee ee
eo sD wn BPW NY YF TS BO CO AD KH UH F&F WH HPO KK CO

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 18 of 55

estimated as retail value of $40-$60 each, inside Location 1. RD said the female clerk,
“Asked me if it was mine,” referring to the air filters, but otherwise never asked any other
questions. RD said he received between $10 and $15 each for the filters. He gave the
profits to the blonde male, who in turn gave RD $20 for assisting him. RD said he used
the profits to feed his heroin habit.

35. | RD said he returned to Location 1 numerous times over the next eight
months, always selling K&D brand automotive air filters, always receiving between $10
and $15 for each filter. RD assumed the property was stolen because it was new, in the
box, and he was receiving and selling the exact same product repeatedly over the course
of eight months. He said he saw many other people selling items at Location 1 including
“sacks of vitamins” and other new, in the box items. RD said the only used property that
Location 1 would buy were tools, and he reported that INNOVATION BEST would only
buy items valued at more than $15. Upon being shown Washington DOL photos, RD
identified Svetlana PAVLOVSKAYA and Daria Dolgova as two of the clerks at Location
1 who bought his property. According to multiple databases, Svetlana Pavlovskaya is the
daughter of Aleksander PAVLOSKY and Nadezhda PAVOLVSKAYA. Using
LeadsOnline, Auburn Detectives determined that RD had sold items at Location 1 a total
of 126 separate times, receiving a total of $7,500, over the course of approximately eight
months. RD said he stopped selling items at Location 1 in early May 2019, when Auburn
detectives contacted him about this case.

D. Police Surveillance.

36. On July 5, 2018, Auburn police conducted surveillance at INNOVATION
BEST (Location 1) and observed Vehicle 1 parked in front of the store. Through a
Washington DOL check, they learned that Vehicle 1 was registered to Thrift-Electro,
Renton, Washington: After Vehicle 1 parked, a female, identified by DOL photos as
PAVLOVSKIY’S wife, Nadezhda Pavlovskaya, exited and opened the back doors of the
van. The detective could see several brown crates in the back of the van. A short time

later, a female exited Location 1 and assisted Pavlovskaya in removing the crates from

Affidavit of Special Agent Ariana Kroshinsky — 17 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO SN DA A BR WH HO —

NO NO WH NY WH NHN N N NY HF | KF HF HOS ee eS ee
Oo ~sI  N UO F&F BW HO SK OD Oo CO HN DH HH SH WH YH KS CO

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 19 of 55

the van and carrying them into Location 1. The detective recognized these crates as being
similar to crates detectives had observed in photographs on LeadsOnline, which clerks
had logged in after purchasing stolen property from Muthana Haidar.

37. On August 14, 2018, Auburn police detectives conducted surveillance of
Location | in an attempt to see what sort of business they conducted on a typical day. At
approximately 12:15 p.m., they observed an Oldsmobile pull into the parking lot and park
in front of Location 1. A female got out of the car and removed a large box from the back
seat. Detectives could see the box was a brand new set of halogen painter’s lamps, still in
their original box. A DOL check of the vehicle indicated it was registered to Shatoya
Talbert. Police records showed that Talbert had been contacted at Fred Meyer in Auburn
in September 2017, and was arrested on a Federal Way Theft warrant.

38. On August 15, 2018, detectives surveilled Location 1 and observed an
SUV pull in and park. Two females exited, removed several new, in the box items from
the SUV, and carried them into Location 1. One item was a large aquarium filter, which
detectives knew to be worth well over $100 new in stores. After a few minutes, both
females exited the store without any of the items, and departed. A detective later
reviewed LeadsOnline and found that INNOVATION BEST had logged the sale and
recorded giving the seller, Sara Lockman $670 for Aquarium filters, musical recording
equipment, bike equipment, LED lights, and other items. A further review of Lockman's
pawn history revealed that she had sold to Innovation Best seventeen times since January
2018, receiving an average of $250 from the store clerks. Many transactions involved
high priced aquarium filters and equipment, all of it new.

39. On August 30, 2018. Auburn police conducted surveillance at Location 1
on 30 August 2018 when they observed a Ford Taurus pull into the parking lot. Three
men exited the Taurus, opened the trunk, and removed property, including a Shark
Vacuum cleaner, a Honeywell air cleaner, three Coleman inflatable bed mattresses, and
several small boxes of other items. All of the property appeared to be brand new and in

its original packaging. Using LeadsOnline, police later confirmed that someone named

Affidavit of Special Agent Ariana Kroshinsky — 18 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018RO1308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Co YN ND WA F&F WO WN

rm Bw NH BR BPO BO BRO RD ORD Re Be Re ee eee
oo SN TO OT eh DW NY KH CO Oo CO HS DH NW SP WY HO KS OS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 20 of 55

Rickey Millen-Sparks had sold these items at INNOVATION BEST, all of it new and in
original packaging. A copy of this sale and photographs was uploaded to the case.
Innovation Best paid $290.00 for those items, but an online search revealed the items
would retail for an average total of approximately $970.00.

40. Four days later, on September 4, 2018, Auburn Police Detective Aaron
Ernst was conducting surveillance at Location 2 (the warehouse in Kent), when he
observed Vehicle 1 (the Mercedes Sprinter van), back its way up the right-side ramp of
Location 2 and park inside the warehouse, after which, someone closed the roll-up door
behind the van. Approximately one hour later, someone opened the left-side roll up door
at Location 2. Detective Ernst could see that a large amount of property had been placed
on the warehouse floor in front of this left-side door. Some of the property had been
partially covered with what appeared to be a large blanket. The officer observed three
Coleman inflatable air mattresses in their distinctive green boxes stacked up next to the
property under the blanket. These boxes were consistent in appearance with the three
boxes officers had observed being brought in and sold to INNOVATION BEST on
August 30, 2018.

41. On September 4, 2018, Auburn detectives surveilled the previous location
of Thrift Electro (at 1171 Kirkland Ave NE, Renton), when they observed Vehicle 1
parked behind the store with the back doors open. They observed Alexander
PAVLOVSKIY remove several items from Vehicle 1 and carry the items into the store.
They then observed PAVLOVSKIY drive Vehicle 1 from Thrift Electro directly to
Location 2, where he backed the van onto the right-side ramp; the roll-up door opened
and he backed inside. After about an hour, the roll up door closed, with the van still
inside. From his vantage, Detective Mattson could clearly see into the open warehouse
door; he observed large pallets of retail merchandise inside Location 2, similar to the
items bought at INNOVATION BEST and THRIFT ELECTRO. Detectives were at
Location 2 for several hours and did not observe the van (Vehicle 1) leave.

Affidavit of Special Agent Ariana Kroshinsky — 19 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO CO SI DN A BP WY Ne

on DN NH FSF WD NY KF SS CO Oo HD DH A BP WH YP KS S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 21 of 55

42. On (Friday) September 21, 2018, Auburn Detective Ernst was conducting
surveillance at Location 1 when he observed Vehicle 1 (the Sprinter Van) arrive and back
up to the front door. Detective Ernst observed Aleksander PAVLOVSKTY load boxes
from the store into the back of the van for approximately one hour. After Vehicle 1 was
loaded from floor to ceiling, PAVLOVSKTY left. Detective Ernst maintained surveillance
on the van and watched PAVLOVSKIY drive it directly from INNOVATION BEST to
Location 2. Detective Ernst watched the van back up to the right-side roll up door at
Location 2. When the door opened, PAVLOVSKIY backed Vehicle | inside Location 2,
just as it had done on September 4, 2018. After Vehicle 1 entered, someone closed the
warehouse roll-up door, which remained closed until Detective Ernst left approximately
one hour later.

43. On (Friday) May 24, 2019, at approximately 04:40 a.m., Auburn
Detectives Ernst and Lind conducted surveillance at Location 1 when they observed
PAVLOVSKIY arrive at Location 1 in a white Mercedes sedan and park outside the entry
door. PAVLOVSKIY exited the vehicle and entered Location 1. At approximately 05:50
a.m., PAVLOVSKIY exited the store and left in the Mercedes. Based upon this activity,
six hours before the store was scheduled to open (at 11:00 a.m.), detectives surmised that
PAVLOVSKIY was preparing products for shipment, as detectives had observed on other
Fridays. Approximately one hour later, shortly before 07:00 a.m., a Hyundai sedan and
the Sprinter van (Vehicle 1) arrived and parked in front of Location 1. Detectives could
see that PAVLOVSKIY was driving Vehicle 1, and a woman, identified via a
Washington State DOL photo as Agniya N. Bobrova, was driving the Hyundai. From
approximately 06:56 a.m. until 07:35 a.m., detectives observed Pavlovsky and Bobrova
moving boxes and items from inside Location | to the back of the van. Bobrova left in
her vehicle at around 07:34 a.m. A few minutes later, PAVLOVSKIY left the store,
locked the door of Location 1, and left in Vehicle 1.

44. On (Friday) June 7, 2019, at shortly before 07:00 a.m., I surveilled
Location 2 (the warehouse) when I observed Alexander PAVLOVSKIY open the right,

Affidavit of Special Agent Ariana Kroshinsky — 20 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NHN DH OO BR WH YN

NO MO BH NY NHN KH BH KH KN RR Se Se Se eS eS Sl elle
ao ~s) O UO BP WHY KH KF DOD CO Oo HN HD TD HP WH NH KS BD

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 22 of 55

roll-up door, and exit Location 2 driving Vehicle 1 (the Sprinter van). He was gone for
approximately one hour. During the hour he was gone, I observed six cars arrive and park
in the parking lot in front of Location 2. I saw seven women and one man exit these cars
and enter the front glass door of Location 2. I also saw an OfficeMax delivery truck
arrive and deliver a package inside Location 2, and I saw one employee carry one US
Postal Service box and one DHL box into Location 2. These observations appeared to
corroborate our investigative conclusions that Location 2 was serving as a business/office
space for this conspiracy.
E. Auburn Police interactions with employees of Innovation Best.
45. Interaction May 16, 2019 at Location 1. On May 16, 2019, Auburn
Detectives Mattson and Ernst visited Location | to recover several items of suspected
stolen property related to a past case. They noticed several people waiting outside the
store before it opened at 11:00 am. When they entered Location 1, they noticed the lobby
area of the store had no shelves and there was no merchandise displayed for sale to the
public. It did not appear that INNOVATION BEST was selling anything from the store,
but instead was purchasing products from people coming into the store and then sending
the products elsewhere.
46. The detectives observed two females working behind a Plexiglas window.
One female was later identified as Cristina Perju (via LeadsOnline). Behind the window,
detectives could see several make-shift, semi-permanent walls. The walls appeared to be
foil-lined insulation boards held together with duct tape. Detectives observed Perju assist
the first people in line, a male and female, who carried large bags filled with what
appeared to be bottles of supplements and vitamins. The detectives could not hear the
conversation or observe how much money the couple were given for their items. The next
two men appeared to be transients. The men had several brand-new canisters of Similac
baby formula. The detectives found it odd that two apparently transient men would have
several brand-new canisters of baby formula, and that a pawn shop would be interested in
buying these items. |
Affidavit of Special Agent Ariana Kroshinsky — 21 | UNITED STATES ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo HN DW AW BP WD YH eK

wo HO NO YN KH BP KN KR RO RR me ee
oo st DH Oh BP WH YH KH CO OO Oo HD DH HH BR WH HY KF BG

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 23 of 55

47. As the two transients waited in line for the couple to finish their transaction,

a third male entered the store and approached the two transient males. This male placed a

plastic grocery type bag on the ground next to the Similac. Detectives could not see what ©
was inside the bag, but heard the man ask one of the transients to sell the items for him.
After this, the unknown male saw the detectives standing nearby, then turned and
abruptly left with his bag.

48. As detectives were speaking with employees, another male entered the
building with a large, reusable style grocery bag. The detectives recognized the man as
Todd Sherman, who they knew due to his extensive pawn history. From LeadsOnline,
detectives found that Sherman has pawned 239 times dating back to February 2017.
Typically, his transactions included vitamins, supplements, and Hydro Flask bottles. On
May 16, it appeared that Sherman's bag was filled with Rainbow Light vitamins,
supplements, and at least two Hydro Flask bottles. A LeadsOnline search later revealed
that on May 16, Sherman had sold two Klean Kanteen water bottles, five Hydro Flask
water bottles, workout supplements, and vitamins, receiving a total of $217. From the
items detectives could identify on LeadsOnline, they calculated that the May 16 items
were valued at approximately $575.

49. Interaction: May 28, 2019. On May 28, 2019, Detectives Lind and Ernst
returned to Location 1 and observed people entering and leaving the store for
approximately one hour. They observed several people enter Location 1 carrying large,
reusable grocery bags which appeared to be filled with items, or carrying items in their
arms. In one instance Detective Lind and Ernst observed a Kia Optima arrive and back
into a parking spot near the entrance to INNOVATION BEST. The detectives observed
the Kia driver exit the car and change his shirt. A few minutes later, a Chevrolet Equinox
arrived and parked in front of the Kia. The male driver of the Chevrolet exited his vehicle
and met the Kia driver. Both males took several items from the Kia’s trunk, which

detectives were unable to see. Both men entered Location 1 and came out a few minutes

Jater. Detectives observed the Chevrolet driver take several bills from his pants pocket

Affidavit of Special Agent Ariana Kroshinsky ~ 22 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo ~s N A FP W NO

Ny YO NH NY NH NH NY NY NY KH KH KS KH HH HF KF FEF
eo JD NWN ON BP WH NY KH DO HO Oo DH A BR WY NY KS O&O

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 24 of 55

and appeared to count it, after which he gave part of the money to the driver of the Kia.
When the exchange was done, both men drove away. Based on their observations and
knowledge of retail theft and illicit pawnshops, the detectives surmised that the driver of
the Kia had asked the driver of the Chevrolet to pawn certain items for him, splitting the
proceeds. |

50. Interaction: May 29, 2019. On May 29, 2019, Auburn Detectives Ernst
and Lind went to Innovation Best in an attempt to recover several items identified by
Detective Mattson as stolen property related to a past case. Upon arrival, the detectives
found the southernmost door to Innovation Best unlocked and upon entry the entire lobby
area was empty, no shelves or merchandise displayed for sale. Detective Ernst and Lind
approached the Plexiglas window and were greeted by two females, identified as Diana
Bumbu and Cristina Perju. Perju was asked if she was a clerk or manager and she said
she was new, but Bumbu was essentially the manager as she had been working there
longer. It was noted both female clerks had thick eastern European accents. While
speaking with them, the detectives observed that Plexiglas window had a printed sign that
said, "We buy items $15 and Higher." Just beyond the Plexiglas window they observed
several large boxes completely filled with new and unopened bottles of over the counter
medications. The walls inside the Plexiglas area appeared to be semi-permanent, held up
with tape and constructed of aluminum lined plastic or cardboard. Based on their visits,
detectives have observed that neither of the two physical storefronts (Locations 1 and 3)
sells products to the public from those physical locations. In our collective experience,
this is unlike typical pawn shops, where products are displayed on shelves for customers
to walk in, browse, and make purchases.

F. Amazon Sales and Business Records

51. In June 2019, investigators received partial sales records from Amazon
related to this case, which have been reviewed by an FBI financial analyst. These records
have allowed the analyst to prepare a preliminary financial snapshot of the.online sales

conducted on Amazon by members of the conspiracy, and financial disbursements from

Affidavit of Special Agent Ariana Kroshinsky — 23 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO SN DO OT FP W NH

MO hw HN NY KB VY NY NY NN HB HB HB SB RB Fe Se eS ee
oO nN DN OH BP WH HY KH DO OO CO NY WD A FP WY NY KS OS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 25 of 55

Amazon to bank accounts in the name Alexander PAVLOVSKTIY (or derivations of his
name). The Amazon records show that THRIFT ELECTRO has had an account with
Amazon since 2013. The contact name on the Amazon account is Alex PAVLOVSKIY.
Amazon records show two email addresses for this account: a “selling dispute email” of
thriftelectro@gmail.com, and a “selling business email” of pavalexiys@comcast.net. One
of the seller names associated with THRIFT ELECTRO (the name that appears on an
Amazon screen as the seller) was “Bestforyouall.”

52. Bank Information. For online sales associated with “Bestforyouall,”
Amazon records show payments going from Amazon to an account at Wells Fargo Bank
under the name THRIFT ELECTRO, and to two US Bank accounts: one in the name
Aleksandr PAVLOVSKTY and one in the name THRIFT ELECTRO. Amazon’s sales
records show that between 2013 and January 2019, Amazon disbursed a total of
$2,127,264 to these three bank accounts for sales registered to “Bestforyouall.”

53. | Amazon records show a separate business sales account in the name of
EURODEALS, LLC. The name on this account is “Aleks/Freeshipforyou.” The email
associated with this account is eurodeals.llc@gmail.com. Amazon records show a Wells
Fargo bank account listed for this account in the name Eurodeals LLC. Amazon’s sales
records show that, between May 2017 and May 2019, Amazon disbursed a total of
$199,173 to EURODEALS, LLC for sales registered to “Freeshipforyou.”

54. To get a sense of current items for sale by businesses associated with this
conspiracy, I looked at Amazon’s website on June 5, 2019, and found a “NEST”
thermostat for sale on that day listed as “New,” with a sales price of $282, and the seller
listed as “Freeshipforyou.” The seller, “Freeshipforyou,” showed a total of 117 total
ratings from apparent buyers on Amazon’s website, giving it a 94% positive rating. On
June 6, 2019, a Department of Justice associate conducted a search of all items currently
for sale on Amazon by the seller “Freeshipforyou.” This search revealed that on June 6,
Amazon was selling at least 44 items by “Freeshipforyou.” Of these, 38 items were listed

as “new.” Of the remaining items, one was listed as “item is new but packaging is

Affidavit of Special Agent Ariana Kroshinsky — 24 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO wD WM BP W HN eH

Ny NY WHY NY WN NY KY NY NNO FE FRPP REO ESE OREO eR
oo sD ON FW HNO KH DCD OO Oo HY DH AH FBP WD NYO KS DS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 26 of 55

slightly damaged.” Five items were listed as “collectible, like new.” The total “for sale”
value of all 44 items was $2,122.63.

55. Fulfillment Centers. Amazon has also provided records related to the
fulfillment centers used in this case. Fulfillment centers are essentially warehouses where
Amazon stores items for sale to customers. Amazon stores items shipped by its third-
party sellers such as “Bestforyouall” and “Freeshipforyou” at these fulfillment centers,
which are located around the United States. In June 2019, Amazon provided records for
the entities “Bestforyouall” and Freeshipforyou.” On two randomly selected dates, May
23, 2019 and June 5, 2019, “Bestforyouall” had items for sale in at least five different
Amazon.com fulfillment centers: in Fort Worth, Texas; Baltimore, Maryland;
Robbinsville, New Jersey; San Bernardino, California; and Middletown, Delaware.

56. Amazon Third-Party Seller Requirements. I know from training and
experience that Amazon has several requirements in order to be a "seller" on its public
forum. In order to register for a seller's account (which requires a fee depending on the
type of seller an individual or business elects to be), Amazon requires a business name,
address, and current contact information. Amazon also requires an internationally
chargeable credit card (or linked bank account) with a valid billing address, a current and
accurate phone number, and tax identity information.

57. Amazon Records for Alexander Pavlovskiy. Auburn police spoke with
an Amazon Loss Prevention Officer, who informed them that he had reviewed other
Amazon records and observed that Alexander PAVLOVSKTIY, in addition to Thrift-
Electro, was the account holder/operator on two other businesses offering items for sale
on Amazon. Those businesses were “Farless Wholesale” and “RT Trading, LLC.”
According to Amazon records, these business entities had shipped products to, and stored
products in, at least thirteen Amazon distribution centers around the United States (i.e.,
not in Washington State), and has offered more than 100,000 individual items for sale
since 2013. Estimated revenue from Amazon sales, for entities associated with

Aleksander PAVLOVSKTIY, was at least ten million dollars ($10,000,000) since 2013.1

Affidavit of Special Agent Ariana Kroshinsky — 25 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018RO1308 SEATTLE, WASHINGTON 98101

(206) 553-7970
o Oo SD A BR WW NHN

bo SS Bb NH NH VY HY WH NO] Ee Re Ee oe a
ao nN DB UA Fe WH HY SE SC OO CO HN ON tO Ul UNDUE CUS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 27 of 55

am awaiting final Amazon records, which will need to be audited, for a total, accurate
dollar value.
'G. US Postal Service Records

58. In June 2019, US Postal Inspection Service (USPIS) Agent Amy Kerkof
visited the Kent, Washington U.S. Postal Service facility to review records related to the
business entities in this case. She examined packages which had been picked up at the
Kent Warehouse (Location 2), and was able to identify tracking numbers and customer
identification numbers. Using this information, a USPIS analyst determined that four
businesses (identified by USPIS as Innovation Best, BuyTrade, Eurodeals, and Honeybee
Marketplace), delivered 10,071 parcels of mail from the Kent warehouse (Location 1)
between April 26, 2019 and June 21, 2019, to addresses around the United States.

H. Summary of Probable Cause.

59. Location 2: Warehouse and Office premises: Based on my and other
investigators’ observations of the Kent warehouse/office space (Location 2), and the
totality of circumstances described in this affidavit, I and other investigators have
concluded that Location 2 serves as both a storage and consolidation center (where stolen
items are stored, consolidated, and logged, likely in batches of similar products), a
shipment center (where stolen items are shipped out via USPS, UPS, and other delivery
services), and an operations center, where employees conduct the internet-based work
described in this paragraph and elsewhere in this affidavit. Among the factors leading to
this conclusion is pole camera footage and direct police surveillance (including my own),
during which we could see several people regularly entering Location 2 (the
warehouse/office) and staying during the day, as if it was a typical office space. In
addition, on every Friday for which there was surveillance or pole camera footage,
investigators observed Alexander PAVLOSKIY drive the van (Vehicle 1) out of Location
2 in the early morning (around 0700), to Location 1, appear to pack the van with

products, and return to Location 2, where he would back the van into Location 2, after

Affidavit of Special Agent Ariana Kroshinsky — 26 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo NH NO FHF WW HF

BO dw HO NH DH HN HY NV NO =| =| KH HB Ree Se Se SS
ao sa DBD Hh WO HY KH CT OO CO YD DNDN NW BR WH LH YH CO

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 28 of 55

which, someone would close the door behind him. Investigators never saw anyone else
driving Vehicle | at any time during this investigation, and never saw Vehicle 1 used for
anything else besides transporting property between business locations. Moreover,
Amazon records show that this conspiracy has sold tens of thousands of retail products on
Amazon.com between 2013 and June 2019. I know that selling items on Amazon requires
use of the internet, and requires someone to log each product, create a product
description, display photos, provide customer feedback, ensure payment, and numerous
other tasks. Selling more than one hundred thousand individual items, as appears to have .
occurred in this case, requires the work of many people, all of whom require internet
access and office space top conduct this business.

60. Location 4: Residence of Alexander Pavlovskiy. Based upon King
County real estate records, which FBI agents and analysts have reviewed,
ALEKSANDER PAVLOVSKIY and NADEZHDA PAVLOVSKAYA purchased
Location 4 on June 1, 2018 for $450,000. As of June 2019, they carry a mortgage on the
residence of $427,500. FBI agents conducted surveillance of Location 4 on June 25, 2019
(beginning at approximately 06:20 a.m.) and June 27, 2019 (beginning at approximately
06:30 a.m.). On both dates, at approximately 08:30 a.m., agents observed DEMYAN
PAVLOVSKIY, the son of Aleksander, leave the residence. Also on both dates, at around
10:00 a.m., agents observed ALEKSANDER PAVLOVSKTITY leave the residence driving
a black Toyota Camry, Washington license plate number ANV0775, which is registered
to ALEKSANDER PAVLOVKSIY and NEDEZHDA PAVLOVSKAYA at a different
address (12420 SE 264" St, Kent). On both dates, agents observed a maroon Honda
Accord parked in the driveway with Washington license BFP1024, which, according to
Washington DOL records, is registered to ALEKSANDER PAVLOVSKIY at this
residence (Location 4). On June 10, 2019, I conducted surveillance of Location 4, when I
observed the black Toyota Camry (WA plate ANV0775) parked on the front side lawn of
the residence. Also on June 10, I observed the Honda Accord (WA # BFP1024) parked in

the driveway, and I observed NADEZHDA PAVLOVSKAYA standing outside the

Affidavit of Special Agent Ariana Kroshinsky — 27 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo ND On FF W KN

NN HNO HN HO NH NY NN VN NO == H&S = HS SF eS eS SS lh
oo KN A UO SF WD HY KH DSB OO DBA HD AH BR WO PO KS O&O

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 29 of 55

vehicle. Based on all these factors, I believe that Aleksander PAVOLVSKIY uses
Location 4 as his primary residence.

61. Based on my training and experience, I know that individuals often
maintain business records at their personal residences, including records of net worth,
business ownership, business income (reported and unreported, legal and illegal),
invoices, receipts, contracts, account statements, loan documents, tax returns, bank
records, correspondence, investment documents, leases, mortgage documents, financial
reports, and other documents. I know that these records are routinely stored at personal
residences for extended periods, as they are frequently used in financial, tax, business,
and legal matters, as well as to prove ownership of assets and for other purposes. As a
result, I believe that Aleksander PAVLOVSKTIY will maintain similar records at his
residence, Location 4. Such records are likely to constitute evidence of the crimes under
investigation in this case.

62. Items to be Seized: Retail Products. In Attachment B, I am seeking
authorization to seize “RETAIL PRODUCTS, limited to retail items “new and in original
packaging,” and including items with “no-resell” stickers and “spider-wrap” as defined in
the affidavit. I am unable to be more specific because, as summarized in this affidavit, the
nature of this conspiracy involves the daily purchase and sale of hundreds of retail
products, and because these retail products differ on a daily basis (as they are bought and
sold), and vary widely, to include items such as electronic toothbrushes, aquarium
products, automotive air filters, allergy tablets, etc. Auburn detective reviewed
LeadsOnline data and attempted to categorize the top retail products bought by the
pawnshops involves in this conspiracy. According to their research, these categories
appear to be: Vitamin and Health Supplements (non-medicine), Over the Counter
Medication, Tools, Home Improvement & Furnishings, Personal Care Products, Makeup
& Perfume, Pet Supplies, Sports Equipment & Supplies, Automobile Products, Infant
Products, Home and Other Electronics, Small Kitchen Appliances, Computers & audio-

visual Equipment, Toys, and Clothing & Accessories. Therefore I am including these

Affidavit of Special Agent Ariana Kroshinsky — 28 aN StEN stares A neon
TEWART STREET, SUITE
USAO# 2018R01308 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO ND OO FP WD KH eH

NM dD NHN BP KH PO KO RO RD mmm me ee
oo nN DO ON HP WD NY KF OD OO PO SN HD A FP WY NY KF OO

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 30 of 55

categories in Attachment B, “Items to be Seized.” Moreover, because the entire enterprise
involves the purchase and sale of stolen retail products, all of which are new and in
original packaging, I am limiting our search request to retail items “new and in original
packaging.” I believe that probable cause exists to seize all such items based upon the
totality of evidence outlined in this affidavit.
IV. SEARCH AND SEIZURE OF DIGITAL DEVICES,
COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC
ANALYSIS
A. Introduction

63. As described above and in Attachment B, this application seeks permission
to search for evidence, fruits and/or instrumentalities that might be found at Locations 1,
2, 3, and 4, and in Vehicle 1, in whatever form. One form in which the evidence, fruits,
and/or instrumentalities are likely to be found is data stored on digital devices such as
computers, iPads, mobile phones, computer hard drives, or other electronic storage
media. Thus, the warrant applied for would authorize the seizure of digital devices or
other electronic storage media or, potentially, the copying of electronically stored
information from digital devices or other electronic storage media, all under Rule
41(e)(2)(B). “Electronic Storage media,” as used in this affidavit, refers to any physical
object upon which data can be recorded. Examples include hard disks, RAM, floppy
disks, flash memory, CD-ROMs, and other magnetic or optical media.

64. Based upon my review of the evidence gathered in this investigation, my
review of data and records, information received from other agents and computer
forensics examiners, and my training and experience, I submit that if a digital device or
other electronic storage media is found at Locations 1, 2, 3, and 4, or Vehicle 1, there is
probable cause to believe that evidence, fruits, and/or instrumentalities of the crimes set
forth in paragraph 9, above, will be stored on those digital devices or other electronic
storage media. I believe digital devices or other electronic storage media are being used
to commit these crimes because the totality of the investigation has led me to believe that

Affidavit of Special Agent Ariana Kroshinsky — 29 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo COO NN DB A KR W bb

BR ho to wel bh wo No bo BR ee Re — — — —_— — — — —
ao sD DO OO SP YH NH SH SS OO HS DH HH UB UD YU ES OS

—

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 31 of 55

members of the conspiracy use computers to carry out their daily, criminal activity. For
example, the investigation has shown that when people sell products at INNOVATION
BEST and THRIFT ELECTRO, store employees log the purchases and sales into an
electronic database, LeadsOnline, which is an internet-based system, requiring the use of
electronic devices for internet connectivity. Second, Amazon records show that members
of the conspiracy, operating under the seller names “Freeshipforyou” and “Bestforyouall”
have sold more than one hundred thousand items on Amazon.com between 2013 and
2019. These internet sales require members of the conspiracy to prepare sales documents
for Amazon, such as a product description, a sales price, the condition of the product, and
a contact email, all of which must be sent to Amazon via electronic means. Fourth,
Amazon.com records show that the businesses under investigation have emails with
Amazon, as specified above, supporting the reasonable inference that Amazon and buyers
on Amazon communicate with members of the conspiracy when they have questions
about the products, have complaints, wish to return a product, or for other reasons.

65. Due to what I know to be the storage capacity of electronic devices, there is
probable cause to believe that evidence, fruits, and/or instrumentalities of the crimes
specified in Paragraph 9 exists and will be found on digital device or other electronic
storage media at all locations because:

a. Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be preserved (and
consequently also then recovered) for months or even years after
they have been downloaded onto a storage medium, deleted, or
accessed or viewed via the Internet. Electronic files downloaded to
a digital device or other electronic storage medium can be stored for
years at little or no cost. Even when files have been deleted, they
can be recovered months or years later using forensic tools. This is
so because when a person “deletes” a file on a digital device or other
electronic storage media, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium
until it is overwritten by new data.

Affidavit of Special Agent Ariana Kroshinsky — 30 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oa ND NH FP WW WHO —

MO bh NH bh KN HD HN KN NYO ww Ow Oe ee ee
oo st HN OH BP WH YY KH S&S CO me HT OKO ON UBUD OULU lLlU

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 32 of 55

Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the digital device or
other electronic storage medium that is not currently being used by
an active file—for long periods of time before they are overwritten.
In addition, a computer’s operating system may also keep a record of
deleted data in a “swap” or “recovery” file.

Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic
evidence of how a computer has been used, what it has been used
for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations,
artifacts from operating system or application operation, file system
data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence,
because special software is typically required for that task.
However, it is technically possible to delete this information.

Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or
“cache.”

66. Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only computer files that might serve as direct evidence of

the crimes described on the warrant, but also for forensic electronic evidence that

establishes how digital devices or other electronic storage media were used, the purpose

of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any digital devices or other electronic storage

media located at Locations 1, 2, 3, and 4, and in Vehicle 1, because:

a.

Stored data can provide evidence of a file that was once on the
digital device or other electronic storage media but has since been
deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file). Virtual
memory paging systems can leave traces of information on the
digital device or other electronic storage media that show what tasks
and processes were recently active. Web browsers, e-mail programs,
and chat programs store configuration information that can reveal
information such as online nicknames and passwords. Operating

Affidavit of Special Agent Ariana Kroshinsky — 31 UNITED STATES ATTORNEY

USAO# 2018R01308

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Co SN DH SF WY LY

NH NbN NY NY NY NY NY NY NO FEF FF RFP EEO ESO ESE

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 33 of 55

_ systems can record additional information, such as the history of

connections to other computers, the attachment of peripherals, the
attachment of USB flash storage devices or other external storage
media, and the times the digital device or other electronic storage
media was in use. Computer file systems can record information
about the dates files were created and the sequence in which they
were created.

As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who,
what, why, when, where, and how” of the criminal conduct under
investigation, thus enabling the United States to establish and prove
each element or alternatively, to exclude the innocent from further
suspicion. In my training and experience, information stored within
a computer or storage media (e.g., registry information,
communications, images and movies, transactional information,
records of session times and durations, internet history, and anti-
virus, spyware, and malware detection programs) can indicate who
has used or controlled the computer or storage media. This “user
attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. The
existence or absence of anti-virus, spyware, and malware detection
programs may indicate whether the computer was remotely
accessed, thus inculpating or exculpating the computer owner and/or
others with direct physical access to the computer. Further,
computer and storage media activity can indicate how and when the
computer or storage media was accessed or used. For example, as
described herein, computers typically contain information that log:
computer user account session times and durations, computer
activity associated with user accounts, electronic storage media that
connected with the computer, and the IP addresses through which
the computer accessed networks and the internet. Such information
allows investigators to understand the chronological context of
computer or electronic storage media access, use, and events relating
to the crime under investigation. Additionally, some information
stored within a computer or electronic storage media may provide
crucial evidence relating to the physical location of other evidence
and the suspect. For example, images stored on a computer may both
show a particular location and have geolocation information
incorporated into its file-data. Such file data typically also contains
information indicating when the file or image was created. The

Affidavit of Special Agent Ariana Kroshinsky — 32 UNITED STATES ATTORNEY
USAO# 2018R01308

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o So SJ DBD OH F&F W NO —

NY DO WH NY WN NY DN DN Rt OO RE SE OR SEO RESO
ao ss NO OA BR WH HY KS OD OO Oe HN HD DT FP WD YP KS S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 34 of 55

existence of such image files, along with external device connection
logs, may also indicate the presence of additional electronic storage
media (e.g., a digital camera or cellular phone with an incorporated
camera). The geographic and timeline information described herein
may either inculpate or exculpate the computer user. Last,
information stored within a computer may provide relevant insight
into the computer user’s state of mind as it relates to the offense
under investigation. For example, information within the computer
may indicate the owner’s motive and intent to commit a crime (e.g.,
internet searches indicating criminal planning), or consciousness of
guilt (e.g., running a “wiping” program to destroy evidence on the
computer or password protecting/encrypting such evidence in an
effort to conceal it from law enforcement).

A person with appropriate familiarity with how a digital device or
other electronic storage media works can, after examining this
forensic evidence in its proper context, draw conclusions about how
the digital device or other electronic storage media were used, the
purpose of their use, who used them, and when.

The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a digital device or other
electronic storage media that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, digital evidence is not always data
that can be merely reviewed by a review team and passed along to
investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the
application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

Further, in finding evidence of how a digital device or other
electronic storage media was used, the purpose of its use, who used
it, and when, sometimes it is necessary to establish that a particular
thing is not present. For example, the presence or absence of
counter-forensic programs or anti-virus programs (and associated
data) may be relevant to establishing the user’s intent.

Affidavit of Special Agent Ariana Kroshinsky — 33 UNITED STATES ATTORNEY
USAO# 2018R01308

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
0 oO TI DA UH PB WN &

DO NH NH NY KH LPO NY KN DR eee ee
os HD DH FP WW NYO KY CO OO DOr HR A BP WW NO KY OS

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 35 of 55

B. Past Efforts to Obtain Electronically Stored Information.

67. Because of the nature of the evidence that I am attempting. to obtain and the
nature of the investigation, I have not made any prior efforts to obtain the evidence based
on the consent of any party who may have authority to consent. I believe, based upon the
nature of the investigation and the information I have received, that if the targets of this
investigation become aware of the investigation in advance of the execution of a search
warrant, they may attempt to destroy any potential evidence, whether digital or non-
digital, thereby hindering law enforcement agents from the furtherance of the criminal
investigation.

Cc, Risk of Destruction of Evidence.

68. I know, based on my training and experience, that digital information can
be very fragile and easily destroyed. Digital information can also be easily encrypted or
obfuscated such that review of the evidence would be extremely difficult, and in some.
cases impossible. If an encrypted computer is either powered off or if the user has not
entered the encryption password and logged onto the computer, it is likely that any
information contained on the computer will be impossible to decipher. If the computer is
powered on, however, and the user is already logged onto the computer, there is a much
greater chance that the digital information can be extracted from the computer. This is
because when the computer is on and in use, the password has already been entered and
the data on the computer is accessible. However, giving the owner of the computer time
to activate a digital security measure, pull the power cord from the computer, or even log
off of the computer could result in a loss of digital information that could otherwise have
been extracted from the computer.

D. Seizing Computers and Electronic Devices at Locations 1, 2, and 3,

and Vehicle 1, as Instrumentalities of the Crimes.

69. This is an internet-based conspiracy that is permeated with fraud and

illegality. As a result, there is probable cause to believe that computers and electronic

Affidavit of Special Agent Ariana Kroshinsky — 34 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo NH HA Fe WH NN =

NO po bw tO KH KH HN HP NY HH KH HF KF HE eo et le
oOo sD O S&S WH DH KH CO OO Bn DH FBP WD NO =-| OS

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 36 of 55

devices found at Locations 1, 2, and 3, and in Vehicle 1, are instrumentalities of the
crimes specified in paragraph above (conspiracy, transportation of stolen property, sale of
stolen property, and money laundering). The investigation summarized above has led me
to believe that members of the conspiracy use computers to carry out their daily, criminal
activity in at least three respects. First, the investigation has shown that when people sell
their products to employees at INNOVATION BEST and THRIFT ELECTRO, store
employees log the purchases and sales into an electronic database, LeadsOnline, that is an
internet-based system, requiring the use of electronic devices for internet connectivity.
Second, Amazon.com records show that members of the conspiracy, operating under the
seller names “Freeshipforyou” and “Bestforyouall,” among others, have sold tens of
thousands of items on Amazon going back to 2013. These internet sales require members
of the conspiracy to prepare sales documents for Amazon, such as a product description,
a sales price, the condition of the product, and a contact email, all of which must be
communicated to Amazon by electronic means. Third, in a business moving tens of
thousands of items, electronic, backup business records would be required, or are
commonly used. These backups would likely consist of inventory, sales records, financial
transactions, electronic profiles, electronic storefronts, banking information, and business
records. These backups would need to be stored, in conjunction with the electronics
either in daily use, or via independent methods such as external hard drives, USB's, or
paper files. Locations 1, 2, and 3, and Vehicle 1, are business locations for this
conspiracy, and therefore, computers and electronic devices found at these locations are
likely to be permeated with fraud and used as instrumentalities of the crimes under
investigation. |

E. Request for Authority to Conduct Off-Site Search of Computers and

Electronic Devices Seized from Location 4.

70. | Because several people share Location 4 as a residence, it is possible that

Location 4 will contain digital devices or other electronic storage media that are

predominantly used, and perhaps owned, by persons who are not suspected of a crime. If

Affidavit of Special Agent Ariana Kroshinsky — 35 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo 41 DH A BP WD LH

NO NO WN NY NH KH HY KL HN = H+ HF HS FS SF OS SES ES hl
eo 4 DO tO BW HY KK CO ODO CO HN DR A FP WH HO —& CO

 

 

Case 2:19-mj-00311-MAT: Document 1 Filed 07/08/19 Page 37 of 55

agents conducting the search nonetheless determine that it is possible that the things
described in this warrant could be found on those computers, this application seeks
permission to search and if necessary to seize those computers as well. It may be
impossible to determine, on scene, which computers contain the things described in this
warrant. Accordingly, as to Location 4 only, agents will use the following processes:

a. Upon securing Location 4, the search team will conduct an initial
review of any digital devices or other electronic storage media located at
Location 4 that are capable of containing data or items that fall within
the scope of Attachment B to this Affidavit, to determine if it is possible
to secure the data contained on these devices onsite in a reasonable
amount of time and without jeopardizing the ability to accurately
preserve the data.

b. In order to examine the electronically stored information (“ESI”) in a
forensically sound manner, law enforcement personnel with appropriate
expertise will attempt to produce a complete forensic image, if possible
and appropriate, of any digital device or other electronic storage media
that is capable of containing data or items that fall within the scope of
Attachment B to this Affidavit.

c. A forensic image may be created of either a physical drive or a logical
drive. A physical drive is the actual physical hard drive that may be
found in a typical computer. When law enforcement creates a forensic
image of a physical drive, the image will contain every bit and byte on
the physical drive. A logical drive, also known as a partition, is a
dedicated area on a physical drive that may have a drive letter assigned
(for example the c: and d: drives on a computer that actually contains
only one physical hard drive). Therefore, creating an image of a logical
drive does not include every bit and byte on the physical drive. Law
enforcement will only create an image of physical or logical drives
physically present on or within the subject device. Creating an image of
the devices located at the search locations described in Attachments A-1
to 5 will not result in access to any data physically located elsewhere.
However, digital devices or other electronic storage media at Location 4
that have previously connected to devices at other locations may contain
data from those other locations.

Affidavit of Special Agent Ariana Kroshinsky — 36 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND HW Se WD NH Fr

NM bP WN PD HNO BP BK BR RD RO et
ao nN DB AN PW HY SEY OS CO COO ON ON A SP RH NY KS OS

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 38 of 55

d. If, based on their training and experience, and the resources available to

them at the search site, the search team determines it is not practical to
make an on-site image within a reasonable amount of time and without
jeopardizing the ability to accurately preserve the data, then the digital
devices or other electronic storage media will be seized and transported
to an appropriate law enforcement laboratory to be forensically imaged
and reviewed.

71. In lieu of removing all of these items from Location 4, it is sometimes

possible to make an image copy of the data on the digital devices or other electronic

storage media, onsite. Generally speaking, imaging is the taking of a complete electronic

picture of the device’s data, including all hidden sectors and deleted files. Either seizure

or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the item, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

a.

The time required for an examination. As noted above, not all
evidence takes the form of documents and files that can be easily
viewed on site. Analyzing evidence of how a computer has been
used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be
unreasonable. As explained above, because the warrant calls for
forensic electronic evidence, it is exceedingly likely that it will be
necessary to thoroughly examine the respective digital devices
and/or electronic storage media to obtain evidence. Computer hard
drives, digital devices and electronic storage media can store a large
volume of information. Reviewing that information for things
described in the warrant can take weeks or months, depending on the
volume of data stored, and would be impractical and invasive to
attempt on-site.

Technical requirements. Digital devices or other electronic storage
media can be configured in several different ways, featuring a
variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools
or knowledge that might not be present on the search site. The vast
array of computer hardware and software available makes it difficult
to know before a search what tools or knowledge will be required to
analyze the system and its data on the premises. However, taking the

Affidavit of Special Agent Ariana Kroshinsky — 37 UNITED STATES ATTORNEY

USAO# 2018R01308

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SY HD WO FF WH BL

NO bw NH WHY NY HPO HN DH WN RHR Be Be Re Rr Se Se ee eS
eo wT DW tH HB WH H |&H& CO Oo BH HYD DH WH FB WO NY KS OS

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 39 of 55

items off-site and reviewing them in a controlled environment will
allow examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of electronic storage media
formats and on a variety of digital devices that may require off-site
reviewing with specialized forensic tools.

72. Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
Rules of Criminal Procedure, the warrant I am applying for will permit seizing, imaging,
or otherwise copying digital devices or other electronic storage media that reasonably
appear capable of containing some or all of the data or items that fall within the scope of
Attachment B to this Affidavit, and will specifically authorize a later review of the media
or information consistent with the warrant.

V. REQUEST FOR SEALING

73. It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this application, including
the application, affidavit and search warrant. I believe that sealing this document is
necessary because the items and information to be seized are relevant to an ongoing
investigation, and therefore, disclosure of the search warrant, this affidavit, and/or this
application and the attachments thereto, will jeopardize the investigation. Disclosure of
these materials would give the target of the investigation an opportunity to destroy
evidence, change patterns of behavior, notify confederates, or flee from prosecution.
Hf
Hf
Hf
if
Hf

Affidavit of Special Agent Ariana Kroshinsky —38  - UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo AYN HD OH FF WD YN

NN NN NY NY NY NN BB ee eB es ee ei
oO sa ON Nh FB WY NY KF OD OO Oe a DBN fF WD NYO KF CO

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 40 of 55

VI. CONCLUSION

74. Based on the above, there is probable cause to believe that evidence, fruits,
and instrumentalities of the crimes of interstate transportation in stolen goods, sale of
stolen goods in interstate commerce, conspiracy to commit these offenses, and money
laundering, in violation of 18 U.S.C. § 2314, 2315, 371, and 1956, which are more fully
described in Attachment B, exist and are present in the locations to be searched and
described in Attachments A-1 to 5, as well as on any digital devices or other electronic
storage media found at these locations. I therefore request that the court issue a warrant
authorizing a search of the Locations and Vehicle specified above (in paragraphs 10-14),
as well as any computers, digital devices, and electronic storage media located therein,
for the items more fully described in Attachment B hereto, incorporated herein by

reference, and the seizure of any such items found therein.

de KK

ARIANA KROSHINSKY, Affiant
Special Agent, Federal Bureau of Investigation

SUBSCRIBED AND SWORN before me this 8" day of July, 2019

\M of...

MARY ALICE THEILER
United States Magistrate Judge

Affidavit of Special Agent Ariana Kroshinsky — 39 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Co ST DW A Se WH VY RK

NO NM NH KH HK KR DR DR RD RR ee
So +a BA UH fF WY YF CG Oo Ce ST HA FP WS YP KS S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 41 of 55

ATTACHMENT A-1

Location 1 to be Searched
The Business Premises of 25628 and 25630 102" PI SE, Kent, Washington
Location | is located at 25628 and 25630 102"! PI SE, Kent, Washington. It consists of
two-adjoined units within a multi-business, strip-mall complex. Location | has two
access doors and three exterior windows facing a parking lot. Above the left entrance
door are the numbers 25628, and above the right entrance door, the numbers 25630.
Further above the entrance doors are two signs. The sign to the left reads, in red lettering,
“Hardware,” with a smaller sign beneath it reading “Store.” The sign to the right reads, in
gold lettering, “Gold and Silver,” with a smaller sign beneath it reading, “We Buy.” To
the left of Location 1, in the corner of the strip mall, is a business labeled “Carriage
Square Bar & Grill.” To the right of Location 1 is a barber shop with a sign listing it as
“Emily Barber.” A photo of Location | is below.

 

Attachment A—1 (Location 1)— 1 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo es TD nH F&F WY VY

No NY NY KN KN DY DY RD DR sR
eo sa DH HO fF WY YY PF SCS Oo te ITN DH UO FH WY VP KS S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 42 of 55

ATTACHMENT A-2

Location 2 to be Searched
A Storage and Office Premises located at 22710 72" Avenue South, Suite 109, Kent,
Washington 98032
Location 2 is a storage facility and adjacent office premises. It is a grey, one-story unit at
the eastern end of a longer building. Location 2, the unit to be searched, has two rolling
doors permitting delivery trucks to back up and load and unload goods. The left side roll-
up door is off the ground and permits large trucks to back up to it. The right side roll-up
door is accessed via a ramp, allowing vehicles to back into the storage facility and close
the door behind them. These rolling doors are visible from South 228" Street. To the
right of the delivery doors is a one-story office space, entered via a glass door with a
white frame. To the right of this entry door are several windows. There is a small
parking lot in front of Location 2, with space for approximately ten vehicles. A photo of

location 2 is below,

 

 

Attachment A—2 (Location 2) — 1 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo So sa KH Oo FS WD WP

wo Ww NO BD KH BO BRD RD RD re
oOo NjT DW HN SFP WH NH KY OD OO OHO HY DH mH FSF WD NY KY SO

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 43 of 55

ATTACHMENT A-3

Location 3 to be Searched
A Business Location at 20 Southwest 7th Street, Unit J, Renton, Washington 98057
Location 3 is one unit within a single-story, retail strip mall, known as the “Curran
business complex.” Location 3 has a single, tinted-glass entry door facing an east parking
lot. Next to the front door is a set of ground to ceiling tinted windows which abut the
front sidewalk. A sign above the entry door reads, in red lettering, “Thrift-Electro.”
Below this, a smaller sign reads, “We Buy,” in yellow lettering within a black oval.
Above the front door is a small sticker with the letter J in black color. To the right of
Location 3 is an unrelated unit with a sign labeled, “A-Health.” A photo of location 3 is

below.

 

Attachment A—3 (Location 3) — 1 UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo YD AO mH B&B WH we

NO NY NH BH HN PO KN BR RO RR eee ee ee ee
So Sa HN OH FP WD YP FF CO OOH HN DWH HH Fe WY YP KS S&S

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 44 of 55

ATTACHMENT A-4

Location 4 to be Searched
A single-family residence located at 30323 — 110 Place S.E., Auburn, Washington
98092. Location 4 is a two-story, four-bedroom, single-family residence, painted
grey/green in color with white trim and a grey asphalt roof. From the street, a driveway
leads to a two-car, white garage door, which faces the street. To the right of the garage
door is a porch that runs from the garage to the right side of the house. The porch has
several white pillars and a white fence, The front door, white in color, is in the center of
the front porch. Above the front porch are three dormers and windows. For this location,
the search is to include all rooms, attics, basements, and all other parts therein, and
surrounding yard, garages, storage rooms, or outbuildings of any kind, attached or

unattached, on Location 4. A photo of Location 4 is below.

 

Attachment A—4 (Location 4) — | UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
: SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe IN DA HH HP WW NHN

NY NO NY NYO WN NH WN WN NO HB BRB Be RB Be Be Re ie ee
oOo sa HD A BP WY NY KF OO CO PO AN Dn BP W NO — O&O

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 45 of 55

ATTACHMENT B (LOCATION 4)
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed);
photocopies or other photographic form; and electrical, electronic, and magnetic form
(such as tapes, cassettes, hard disks, floppy disks, diskettes, compact discs, CD-ROMs,
DVDs, optical discs, Zip cartridges, printer buffers, smart cards, electronic notebooks,
mobile phones, or any other electronic storage medium) that constitute evidence,
instrumentalities, or fruits of violations of 18 U.S.C. § 2314 (Transportation of stolen
goods in interstate commerce); 18 U.S.C. § 2315 (Sale of stolen goods in interstate
commerce); 18 U.S.C. § 371 (Conspiracy); and 18 U.S.C. §§ 1956 (Money laundering),
including:

I. DOCUMENTS and RECORDS, whether handwritten, printed, typed, or
contained in a computer or electronic memory, to include:

a. Business records for THRIFT ELECTRO, INNOVATION BEST,
EURODEALS, LLC., BUY-TRADE, (or derivations of this name
such as BY-TRADE, etc.), “Freeshipforyou,” Bestforyouall,” Farless
Wholesale, RT Trading, LLC, Honeybee Marketplace, and any other
pawnshop or business;

b. purchase and sales records for retail goods;

Cc. types, amounts, and prices of retail products bought and sold, as well
as dates, places, and amounts of specific transactions;

d. records related to people from whom retail products were bought
(including names, addresses, phone numbers, or other identifying
information);

e. bank records, checks, credit card bills, account information, and

other financial records;

f. tax returns, tax records, and documents prepared for tax purposes;

g. communications with Amazon.com;
Attachment B - 1 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo 6&6 41ND A BP WW YP

Ne NO HN NH NHN PO KR WR Rm om mm eee
oo -~) ON nN > Ww bo — So \O Co ~l ON A of Mod bo — 3S

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 46 of 55

h. inventories, delivery records, shipping labels, logs and records
related to United Parcel Service (UPS), the US Postal Service, or any
other delivery service or third party mailing service (such as
Stamps.com, etc.), and mailing materials, including but not limited
to boxes, envelopes, labels, packages, and similar materials;

i. customer lists and communications with customers;

j- indicia of occupancy and ownership of the premises and vehicles
described in this search warrant including, but not limited to, utility
bills, telephone bills, cancelled envelopes, registration certificates,
vehicle titles, and leasing and rental records.

2. FINANCIAL RECORDS: Financial records of THRIFT ELECTRO,
INNOVATION BEST, EURODEALS, LLC., BUY-TRADE (or derivations of this name
such as BY-TRADE, etc.),“Freeshipforyou,” Bestforyouall,” Farless Wholesale, RT
Trading LLC, Honeybee Marketplace, and any other businesses, including but not limited
to: records relating to the purchase and sale of retail products, records of funds received
from Amazon.com, bank records relating to accounts owned or controlled by Aleksander
PAVLOVSKIY (or derivations of that name, including but not limited to Alex
PAVLOVSKIY and A. PAVLOVSKTY); records relating to receipts and disbursements
of cash, and records related to income and expenses. |

3. RETAIL PRODUCTS, limited to new and in original packaging retail
items, and including items with “no-resell” stickers and “spider-wrap” as defined in the
affidavit, and including the following categories of products: Vitamin and Health
Supplements (non-medicine), Over the Counter Medication, Tools, Home Improvement
& Furnishing items, Personal Care Products, Makeup & Perfume, Pet Supplies, Sports
Equipment & Supplies, Automobile Products, Infant Products, Home and Other
Electronics, Small Kitchen Appliances, Computers & Audio-Visual Equipment, Toys,
and Clothing & Accessories.

4, MONEY, including U.S. currency, negotiable instruments, securities, or

other tangible or intangible property of value.

Attachment B — 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo fe aI HD HN FP W NHN

bw Bb bw bP NHN DO KN DO Rw et ee
o oS KN hh BP WD NY KH CO Oo OH HD DH HH SB WD NY KS OS

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 47 of 55

5. DIGITAL DEVICES! or other electronic storage media? and/or their

components, which include:

a. Any digital device or other electronic storage media capable of being
used to commit, further, or store evidence of the offenses listed
above;

b. Any digital devices or other electronic storage media used to

facilitate the transmission, creation, display, encoding or storage of
data, including word processing equipment, modems, docking
stations, monitors, cameras, printers, plotters, encryption devices,
and optical scanners;

c. Any magnetic, electronic or optical storage device capable of storing
data, such as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-
RWs, DVDs, optical disks, printer or memory buffers, smart cards,
PC cards, memory calculators, electronic dialers, electronic
notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or other electronic storage media
or software;

e. Any applications, utility programs, compilers, interpreters, and other

software used to facilitate direct or indirect communication with the
computer hardware, storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment,
storage devices or data; and

 

' “Digital device” includes any device capable of processing and/or storing data in electronic form, including, but
not limited to: central processing units, laptop, desktop, notebook or tablet computers, computer servers, peripheral
input/output devices such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable
media, related communications devices such as modems, routers and switches, and electronic/digital security
devices, wireless communication devices such as mobile or cellular telephones and telephone paging devices,
personal data assistants (“PDAs”), iPods/iPads, Blackberries, digital cameras, digital gaming devices, global
positioning satellite devices (GPS), or portable media players.

? Electronic Storage media is any physical object upon which electronically stored information can be recorded.
Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical media.

Attachment B - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Ce ANH OT FSF WH LP =

MB bv Bb BW BO KRDO RD RD RD Owe ee
os KN AN SF WD NYO KH CO OO HN HK WH BP WD YO KF S&S

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 48 of 55

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage
devices or data.

6. Any digital devices or other electronic storage media that were or may have

been used as a means to commit the offenses described on the warrant.

7. For any digital device or other electronic storage media upon which

electronically stored information that is called for by this warrant may be contained, or

that may contain things otherwise called for by this warrant:

a.

Attachment B — 4
USAO# 2018R01308

evidence of who used, owned, or controlled the digital device or
other electronic storage media at the time the things described in this
warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts,
"chat," instant messaging logs, photographs, and correspondence;

evidence of software that would allow others to control the digital
device or other electronic storage media, such as viruses, Trojan
horses, and other forms of malicious software, as well as evidence of
the presence or absence of security software designed to detect
malicious software;

evidence of the lack of such malicious software;

evidence of the attachment to the digital device of other storage
devices or similar containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the digital device or other electronic
storage media;

evidence of the times the digital device or other electronic storage
media was used;

passwords, encryption keys, and other. access devices that may be
necessary to access the digital device or other electronic storage
media;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO eo yn DH WH BP WD HO —

NM moO NH NO HO HN NY WD NO FH FH HH HFS He Fe eS Sel ee
eo sn HD HW SP WH NY KH CO ODO Pens HD A PP WH NH KS &

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 49 of 55

h. documentation and manuals that may be necessary to access the
digital device or other electronic storage media or to conduct a
forensic examination of the digital device or other electronic storage
media;

i. contextual information necessary to understand the evidence
described in this attachment.

8... Records evidencing the use of an Internet Protocol address to communicate
with Amazon.com and to record and log data, including:

a. routers, modems, and network equipment used to connect computers
to the Internet;

b. records of Internet Protocol addresses used;

c. records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any Internet search engine, and
records of user-typed web addresses.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT, FOR THE
PURPOSE OF PRODUCING AN ON-SITE, COMPLETE FORENSIC IMAGE OF
THE CONTENTS OF SAID MEDIA, AND FOR CONDUCTING OFF-SITE
EXAMINATIONS OF THEIR CONTENTS FOR EVIDENCE,
INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED CRIMES,
IF IT IS NOT PRACTICAL TO MAKE AN ON-SITE IMAGE IN A
REASONABLE AMOUNT OF TIME.

Attachment B — $ UNITED STATES ATTORNEY

USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo cco SJ DW UA F&F WD NHN

NY PB NN BH BH DB DN KR ROO mee
oo aT A UN FW NHN KF FDO OHI DH FF WHY -

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 50 of 55

ATTACHMENT A-5
Vehicle to be Searched

Vehicle 1: A Grey, Mercedes Benz, “Sprinter” model transport van, Washington State
license plate number C20127G, VIN # WD4PE8DD8GP234633.

Attachment A-5 (Vehicle) — 1
USAO# 2018R01308

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo st HN A FEF WD NO

No hwo NY’ HN HY WH KH HD ND HK HS HS Se Se eS Se eS eS
oOo ~~ ON Uh Re WD HO KY DBD OO CO SN & WwW bo | &

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 51 of 55

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed);
photocopies or other photographic form; and electrical, electronic, and magnetic form
(such as tapes, cassettes, hard disks, floppy disks, diskettes, compact discs, CD-ROMs,
DVDs, optical discs, Zip cartridges, printer buffers, smart cards, electronic notebooks,
mobile phones, or any other electronic storage medium) that constitute evidence,
instrumentalities, or fruits of violations of 18 U.S.C. § 2314 (Transportation of stolen
goods in interstate commerce); 18 U.S.C. § 2315 (Sale of stolen goods in interstate
commerce); 18 U.S.C. § 371 (Conspiracy); and 18 U.S.C. §§ 1956 (Money laundering),
including:

l. DOCUMENTS and RECORDS, whether handwritten, printed, typed, or
contained in a computer or electronic memory, to include:

a. Business records for THRIFT ELECTRO, INNOVATION BEST,
EURODEALS, LLC., BUY-TRADE, (or derivations of this name
such as BY-TRADE, etc.), “Freeshipforyou,” Bestforyouall,” Farless
Wholesale, RT Trading, LLC, Honeybee Marketplace, and any other
pawnshop or business;

b. purchase and sales records for retail goods;

C. types, amounts, and prices of retail products bought and sold, as well
as dates, places, and amounts of specific transactions;

d. records related to people from whom retail products were bought
(including names, addresses, phone numbers, or other identifying
information);

e. bank records, checks, credit card bills, account information, and

other financial records;

f. tax returns, tax:records, and documents prepared for tax purposes;
g. communications with Amazon.com;
Attachment B ~ 1 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co ND NH FB W PO

wo po NHN N N LH WH WH DY HK KS KF HF HH Fe OS S| |
oO yD DN OH Hh WD NH KH OO O CO DT HD A HR WD NH KF BD

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 52 of 55

h. inventories, delivery records, shipping labels, logs and records
related to United Parcel Service (UPS), the US Postal Service, or any
other delivery service or third party mailing service (such as
Stamps.com, etc.), and mailing materials, including but not limited
to boxes, envelopes, labels, packages, and similar materials;

i. customer lists and communications with customers;

j. indicia of occupancy and ownership of the premises and vehicles
described in this search warrant including, but not limited to, utility
bills, telephone bills, cancelled envelopes, registration certificates,
vehicle titles, and leasing and rental records.

2. FINANCIAL RECORDS: Financial records of THRIFT ELECTRO,
INNOVATION BEST, EURODEALS, LLC., BUY-TRADE (or derivations of this name
such as BY-TRADE, etc.),“Freeshipforyou,” Bestforyouall,” Farless Wholesale, RT
Trading LLC, Honeybee Marketplace, and any other businesses, including but not limited
to: records relating to the purchase and sale of retail products, records of funds received
from Amazon.com, bank records relating to accounts owned or controlled by Aleksander
PAVLOVSKIY (or derivations of that name, including but not limited to Alex
PAVLOVSKIY and A. PAVLOVSKTY); records relating to receipts and disbursements
of cash, and records related to income and expenses.

3. RETAIL PRODUCTS, limited to new and in original packaging retail
items, and including items with “no-resell” stickers and “spider-wrap” as defined in the
affidavit, and including the following categories of products: Vitamin and Health
Supplements (non-medicine), Over the Counter Medication, Tools, Home Improvement
& Furnishing items, Personal Care Products, Makeup & Perfume, Pet Supplies, Sports
Equipment & Supplies, Automobile Products, Infant Products, Home and Other
Electronics, Small Kitchen Appliances, Computers & Audio-Visual Equipment, Toys,
and Clothing & Accessories.

4. MONEY, including U.S. currency, negotiable instruments, securities, or

other tangible or intangible property of value.

Attachment B - 2 UNITED STATES ATTORNEY
USAO# 2018R01308 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So yD DH UN FE WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00311-MAT Document 1 Filed 07/08/19 Page 53 of 55

5. DIGITAL DEVICES! or other electronic storage media? and/or their

components, which include:

a. Any digital device or other electronic storage media capable of being
used to commit, further, or store evidence of the offenses listed
above;

b. Any digital devices or other electronic storage media used to
facilitate the transmission, creation, display, encoding or storage of
data, including word processing equipment, modems, docking
stations, monitors, cameras, printers, plotters, encryption devices,
and optical scanners;

C. Any magnetic, electronic or optical storage device capable of storing
data, such as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-
RWs, DVDs, optical disks, printer or memory buffers, smart cards,
PC cards, memory calculators, electronic dialers, electronic
notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or other electronic storage media
or software;

e. Any applications, utility programs, compilers, interpreters, and other

software used to facilitate direct or indirect communication with the
computer hardware, storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment,
storage devices or data; and

 

1 Digital device” includes any device capable of processing and/or storing data in electronic form, including, but
not limited to: central processing units, laptop, desktop, notebook or tablet computers, computer servers, peripheral
input/output devices such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable
media, related communications devices such as modems, routers and switches, and electronic/digital security
devices, wireless communication devices such as mobile or cellular telephones and telephone paging devices,
personal data assistants (“PDAs”), iPods/iPads, Blackberries, digital cameras, digital gaming devices, global
positioning satellite devices (GPS), or portable media players.

? Electronic Storage media is any physical object upon which electronically stored information can be recorded.
Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical media.

Attachment B —3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Se NI DH A SP W NO

NY NY NY NHN WN NY NY NY NO YH HR HP HS EF S| OS SS S|
[oe >) 2 Se ©. Os > Re > oo oo) ©, i © 2 Oe oe)

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 54 of 55

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage
devices or data.

6. Any digital devices or other electronic storage media that were or may have

been used as a means to commit the offenses described on the warrant.

7. For any digital device or other electronic storage media upon which

electronically stored information that is called for by this warrant may be contained, or

that may contain things otherwise called for by this warrant:

a.

Attachment B — 4
USAO# 2018R01308

evidence of who used, owned, or controlled the digital device or
other electronic storage media at the time the things described in this
warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts,
"chat," instant messaging logs, photographs, and correspondence;

evidence of software that would allow others to control the digital
device or other electronic storage media, such as viruses, Trojan
horses, and other forms of malicious software, as well as evidence of
the presence or absence of security software designed to detect
malicious software;

evidence of the lack of such malicious software;

evidence of the attachment to the digital device of other storage
devices or similar containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the digital device or other electronic
storage media;

evidence of the times the digital device or other electronic storage
media was used;

passwords, encryption keys, and other access devices that may be
necessary to access the digital device or other electronic storage
media;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oe HH NH FF WD NY

bw bp bP HO KN BO KN BDO RD wee Re
oOo ~~ DR UN FP WD HY KY CO ODO Ben HD A HP WD NY KF O&O

 

 

Case 2:19-mj-00311-MAT Document1 Filed 07/08/19 Page 55 of 55

h. documentation and manuals that may be necessary to access the
digital device or other electronic storage media or to conduct a
forensic examination of the digital device or other electronic storage
media;

i. contextual information necessary to understand the evidence
described in this attachment.

8. Records evidencing the use of an Internet Protocol address to communicate
with Amazon.com and to record and log data, including:

a. routers, modems, and network equipment used to connect computers
to the Internet;

b. records of Internet Protocol addresses used;

c. records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any Internet search engine, and
records of user-typed web addresses.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT FOR THE
FOLLOWING LOCATIONS:

e Location 1: 25628 and 25630 102" PI SE, Kent, Washington

e Location 2: 22710 72" Avenue South, Suite 109, Kent, Washington

e Location 3: 20 Southwest 7" Street, Unit J, Renton, Washington

e Vehicle 1: A Grey, Mercedes Benz, “Sprinter” model transport van,
Washington State license plate number C20127G, VIN #
WD4PE8DD8GP234633

NOT ONLY TO THE EXTENT THAT SUCH DIGITAL DEVICES OR OTHER
ELECTRONIC STORAGE MEDIA CONSTITUTE INSTRUMENTALITIES OF
THE CRIMINAL ACTIVITY DESCRIBED ABOVE, BUT ALSO FOR THE
PURPOSE OF THE CONDUCTING OFF-SITE EXAMINATIONS OF THEIR
CONTENTS FOR EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE
AFOREMENTIONED CRIMES

Attachment B — 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R01308 SEATTLE, WASHINGTON 98101

(206) 553-7970
